NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 14-30267

                Plaintiff-Appellee,             D.C. No. 6:06-cr-00010-DWM

 v.
                                                MEMORANDUM*
CHRISTOPHER LEE OSTERLOTH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Christopher Lee Osterloth appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Osterloth contends that he is entitled to a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The record makes

clear that the district court imposed Osterloth’s sentence for reasons unrelated to

the guideline range lowered by Amendment 782. Because Osterloth’s sentence

was not “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission,” he is ineligible for a sentence reduction. See 18 U.S.C.

§ 3582(c)(2); United States v. Rodriguez-Soriano, 855 F.3d 1040, 1045-46 (9th

Cir. 2017). Moreover, contrary to Osterloth’s contention, the record reflects that

the district court gave due consideration to his motion, consulted the relevant

documents, and explained its reasons for denying the motion.

      AFFIRMED.




                                          2                                    14-30267